United States Court of Appeals
                     For the First Circuit


No. 08-1028

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                 JOSÉ DEL CARMEN CARDALES-LUNA,

                      Defendant, Appellant.




                          ERRATA SHEET


     The opinion of this Court issued on January 20, 2011, is
amended as follows:

     On p.16, lines 18-19, should read: "... in which four of the
crew members were found guilty, while three were acquitted."

     On p.34, line 19, insert a closing parenthesis after
"Supremacy Clause."

     On p.43, line 22, and p.44, line 2, should read:
"UNCAITNDPS"